Citation Nr: 0618923	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for peripheral 
neuropathy, and from an October 2004 rating action by the 
same RO, which denied service connection for erectile 
dysfunction.  

In April 2006, the veteran testified via videoconference 
hearing from the Lincoln RO before the undersigned Acting 
Veterans Law Judge seated in Washington, DC.   

While the veteran initiated an appeal with regard to an 
August 2004 RO decision denying service connection for 
bilateral patellar degenerative joint disease, and the RO 
issued a  December 2004 statement of the case regarding this 
issue, VA did not receive a VA Form 9 until September 15, 
2005.  This is not a timely substantive appeal and the Board 
does not have jurisdiction over that matter.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200 and 20.202.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2002 decision, the RO granted service 
connection for diabetes mellitus, effective from June 27, 
2001, the date of the veteran's claim.  The veteran now 
contends that he has peripheral neuropathy and erectile 
dysfunction secondary to his diabetes mellitus.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board here finds that additional development is required 
in order to satisfy VA's duty to assist the veteran under the 
VCAA.  Specifically, at his April 2006 hearing before the 
undersigned, the veteran indicated that he had received 
treatment for numbness in his feet within the past year at 
the VA Medical Center in Hot Springs, South Dakota.  Also, 
the Board notes that in his September 2003 notice of 
disagreement, the veteran indicated that a doctor who 
performed an examination at the Hot Springs, South Dakota VA 
Medical Center (VAMC) told him that his neuropathy of the 
feet is the result of his diabetes.  The evidence currently 
of record contains no VA treatment reports since the 
veteran's last VA examination in October 2004.  Thus, it 
appears that evidence pertinent to the claim remains 
outstanding.  The VCAA requires that such VA records be 
obtained.  

Upon further review of the claims file, the Board notes that 
VA examination reports dated in July 2003 and March 2004 both 
contain competent opinions addressing the etiology of the 
veteran's peripheral neuropathy.  However, additional clarity 
is required in order to appropriately evaluate the veteran's 
claim.  For example, while both the July 2003 and March 2004 
VA examination show diagnoses of peripheral neuropathy, it is 
unclear whether there is an objectively demonstrated current 
disability.  The July 2003 examination report revealed normal 
sensory and vibratory examination, but did show decreased 
pulses in the lower extremities.  That examination also 
showed decreased deep tendon reflexes of +1 in the ankles.  
However, the most recent diagnosis, rendered in March 2004 is 
that of "peripheral neuropathy subjectively on the plantar 
surface of both feet with no objective abnormality."  

Additional clarification is also required here regarding the 
question of nexus.  Indeed, the current July 2003 and March 
2004 opinions addressing whether a chronic neurologic 
disability is causally related to the veteran's service-
connected diabetes mellitus are both flawed, as will be 
explained below.  

It is noted that the previous VA opinions in July 2003 and 
March 2004 found that peripheral neuropathy was not causally 
related to the veteran's service-connected diabetes mellitus.  
The basis for such opinions was the veteran's own reported 
history that his numbness symptoms predated his diagnosis of 
diabetes mellitus.  However, this is not shown by the 
objective medical evidence of record.  In fact, after careful 
review of the medical evidence of record, the Board finds 
absolutely no objective medical evidence to support a finding 
that the veteran's peripheral neuropathy predated his 
diabetes mellitus.  Rather, the medical evidence of record 
shows the opposite to be the case.  The earliest medical 
record on file showing treatment for diabetes mellitus is 
dated in April 2001.  The file contains absolutely no record 
of treatment for neurological problems, including peripheral 
neuropathy, prior to April 2001.  The Board points out that 
on VA examination in July 1997, the veteran's lower 
extremities were found to be neurovascularly intact.  A 
September 2001 VA outpatient treatment record shows that even 
after diabetes mellitus was diagnosed, the veteran still had 
no neuropathy.  It is not until VA examination in July 2003 
that peripheral neuropathy is first diagnosed.  Moreover, the 
veteran testified at his April 2006 hearing that symptoms of 
peripheral neuropathy did not begin until about a year after 
his diagnosis of diabetes mellitus.

Despite the fact that the objective medical evidence of 
record showed findings of peripheral neuropathy only after 
the diagnosis of diabetes mellitus, the examining VA nurse 
practitioner arrived at the rationale for the July 2003 
opinion against the veteran's claim based on only the 
veteran's statement that he had tingling in his feet four to 
five years earlier.  This rationale was again employed by the 
VA examiner in March 2004.  However, because the finding upon 
which such opinions are premised is unsupported by the 
medical evidence of record, such opinions are not of 
probative value.  

In sum, from the VA examinations of record, the existence of 
a current neurologic disability is ambiguous and must be 
clarified.  Moreover, the opinions of etiology offered upon 
VA examination are inconsistent with the facts of record and 
another opinion should therefore be obtained.

Finally, the Board notes that the claim for service 
connection for erectile dysfunction has been denied based on 
the finding that peripheral neuropathy predated and was not 
due to diabetes mellitus.  To the extent that the claims with 
regard to both disorders hinge upon medical findings 
regarding neuropathy, the Board finds them to be inextricably 
intertwined, and therefore they must be addressed together.   
Harris v. Derwinski, 1. Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent 
records of medical treatment including 
records of treatment for peripheral 
neuropathy and erectile dysfunction since 
October 2004 from the VA Medical Center 
in Hot Springs, South Dakota.  Any 
negative search should be indicated in 
the claims file.  

2.  After any available VA records are 
added to the claims file, schedule the 
veteran for appropriate VA examination(s) 
to determine the precise nature and 
etiology of his peripheral neuropathy and 
erectile dysfunction.  With respect to 
the former, it should be clearly stated 
whether the findings shown demonstrate a 
current chronic disability, as opposed to 
mere subjective complaints.  The 
examiner(s) should be supplied with the 
veteran's claims folder and should review 
all pertinent medical evidence, including 
findings on prior examinations.  The 
examiner(s) should perform any and all 
necessary diagnostic testing and 
completely examine the veteran prior to 
rendering any diagnosis or opinion as to 
etiology.  

The examiner(s) should specifically 
identify the precise nature of the 
veteran's peripheral neuropathy and 
erectile dysfunction and provide a 
medical opinion as to whether it is at 
least as likely as not that either 
disorder is related to the veteran's 
service-connected diabetes mellitus (or 
any other aspect of the veteran's period 
of service), as opposed to a nonservice-
related cause such as tobacco or alcohol 
use.  All opinions expressed must be 
supported by complete rationale 
consistent with the evidence of record.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

3.  After any additional development of 
the evidence deemed necessary, review the 
record and readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the appellant and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


